Citation Nr: 0201071	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  96-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This appeal originates from a decision dated in November 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama which granted service connection 
for PTSD and assigned a 10 percent disability evaluation 
effective from January 26, 1995.  The veteran submitted a 
notice of disagreement in December 1995 and in January 1996, 
a statement of the case was issued.  The veteran perfected 
his appeal to the Board in April 1996.  In August 1996, the 
veteran provided testimony at a hearing before a Hearing 
Officer at the RO.  In April 1997, the RO implemented the 
Hearing Officer's decision and increased the veteran's 
disability evaluation for PTSD to the 30 percent level, 
effective from January 26, 1995.  In April 1997, a 
supplemental statement of the case was issued.  In June 1997, 
the veteran indicated that he was not satisfied with the 30 
percent rating and desired to continue his appeal.  In 
February 1999, a supplemental statement of the case was 
issued.

In August 1999, the Board remanded this case to the RO for 
additional development.  In December 1999, the veteran 
underwent VA psychiatric examination and in January 2000, a 
Social and Industrial Survey was conducted.  In May 2001, the 
RO issued a supplemental statement of the case, continuing 
the denial of a higher rating, and the case was subsequently 
returned to the Board.

Because the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue on appeal in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).




REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  Id.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Review of the record reveals that the RO has not yet 
considered the veteran's claim for an increase in the 
evaluation for PTSD in the context of the new law.  In this 
regard, it is noted that the appellant also has not had an 
opportunity to prosecute his claim in the context of the new 
law.  Given those facts, as well as the need for additional 
development with respect to this claim, as described below, 
the Board finds that that a remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

In the August 1999 remand, the Board requested that the 
veteran undergo VA psychiatric examination, and that, if 
multiple psychiatric disorders were diagnosed, that the 
examiner reconcile those diagnoses and specify which symptoms 
are associated with and are part of, or caused by the 
service-connected PTSD.  The Board further requested that the 
examiner describe how the symptoms of PTSD affect the 
veteran's social and industrial capacity.  While the VA 
examiner indicated that there are two Axis I diagnoses, 
specifically, the service-connected PTSD as well as major 
depressive disorder, recurrent, which he essentially 
concluded was not related to the PTSD, the examiner provided 
only a single Global Assessment of Functioning (GAF) score of 
50 to 55.  He did not indicate what portion of the GAF score 
represented impairment resulting from by the service-
connected PTSD relative to the nonservice-connected major 
depression, or whether, in fact, the symptoms and level of 
impairment of each disability could be distinguished from the 
other.  In the absence of such evidence, the Board would be 
required to resort to speculation as to the extent of actual 
impairment resulting from the the service-connected PTSD, 
contrary to the requirement that the Board base its 
determinations on independent medical evidence, rather than 
its own judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991).  

Accordingly, although regrettable, this case must be returned 
for additional medical development in an effort to clarify 
the severity of the service-connected PTSD alone or 
alternatively, if the symptoms of the major depression cannot 
be disassociated from the PTSD, this conclusion must be so 
stated.  In addition, it is further noted that although a 
Social and Industrial Survey was conducted in January 2000, 
the examiner indicated "[i]t is very difficult for this 
interviewer to determine which disorder plays the major role 
in the veteran's inability to work."  This report, viewed in 
light of the VA examiner's comments on examination in 
December 1999, further demonstrates the uncertainty 
surrounding the relationship between the veteran's 
disabilities and the level of impairment attributable solely 
to the service-connected PTSD.  

In view of the above the Board concludes that the record 
essentially stands as it did in August 1999 and that 
additional medical development, specifically an updated VA 
psychiatric examination, is necessary to clarify the 
veteran's psychiatric status and provide an adequate record 
upon which to evaluate his claim.  See Stegall v. West, 11 
Vet. App. 268 (1998)(Where the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order.)

The Board next notes that during the pendency of this appeal, 
the criteria for the rating of mental disorders was changed 
effective November 7, 1996.  Although the statement of the 
case issued in January 1996 recited the rating criteria in 
effect prior to November 7, 1996 (old criteria) and 
subsequent supplemental statements of the case issued in 
April 1997, February 1999 and May 2001 reflect that the 
amended criteria effective November 7, 1996 (new criteria) 
was considered, it is unclear from these documents whether 
the RO considered each set of rating criteria and then 
applied the criteria determined to be most favorable, if any, 
to the veteran's claim as directed in the August 1999 remand.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991), Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, upon completion of 
the above requested medical development, the RO must evaluate 
the veteran's claim for an increased rating for PTSD in light 
of both the old and the new rating criteria, applying the 
criteria determined to be most favorable to the veteran, if 
any, with adequate reasons and bases for such determination.

In view of the above, the veteran is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any such examination, the RO 
should associate with the claims file copies of any notice(s) 
of examination that are sent to the veteran.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the record reflects that the veteran has 
reported receiving treatment from the VA Medical Center 
(VAMC) in Tuskegee, Alabama; hence, the RO should obtain and 
associate with the claims file all pertinent records from 
that facility that have not yet been obtained.  The RO should 
also obtain outstanding medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification action deemed warranted by the Act. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Tuskegee VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo medical 
examination.

2. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for a VA 
psychiatric examination in an effort to 
clarify his psychiatric diagnoses and 
obtain an assessment of the scope and 
severity of his PTSD.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to, and 
be reviewed by, the physician designated 
to examine the appellant.  The 
examiner's attention is directed to the 
VA examination report dated in December 
1999, the Social and Industrial Survey 
report dated in January 2000 as well as 
the VA mental health clinic reports 
dated from 1996 to 2001.  All diagnostic 
tests and studies deemed necessary by 
the examiner should be conducted, and 
all pertinent symptomatology and 
findings should be reported in detail.  
Regarding the latter, the examiner 
should specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  All findings should be 
reported in a manner that pertinent 
rating criteria for PTSD may be applied, 
both old and new.  See e.g. 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(2001).  The examiner should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score.  The examiner 
should also provide an assessment as to 
the impact of the veteran's PTSD on his 
ability to obtain and retain 
substantially gainful employment.  If 
more than one psychiatric disorder (to 
include major depression) is diagnosed, 
the examiner should offer an opinion on 
the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of 
the GAF score representing impairment 
due solely to the service-connected 
disorder.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected PTSD from any other diagnosed 
psychiatric disability, the examiner 
should clearly so state, and indicate 
that his findings are pertinent to the 
veteran's overall psychiatric 
impairment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

6. After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority 
to include consideration of an initial 
evaluation in excess of 30 percent under 
both the old and the current VA 
regulations for rating mental disorders 
after determining which set of 
regulations are more favorable to the 
veteran.  The RO should also 
specifically address whether "staged 
ratings" for the veteran's PTSD are 
appropriate, in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO must 
provide adequate reasons and bases for 
its determinations.

7. If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


